IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No.40245

STATE OF IDAHO,                                     )    2013 Unpublished Opinion No.343
                                                    )
        Plaintiff-Respondent,                       )    Filed: January 28,2013
                                                    )
v.                                                  )    Stephen W. Kenyon, Clerk
                                                    )
TUCKER KURTIS TODD,                                 )    THIS IS AN UNPUBLISHED
                                                    )    OPINION AND SHALL NOT
        Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                    )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

        Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth            K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.


                      Before GUTIERRE Z, Chief Judge; LANSING, Judge;
                                   and GRATTON, Judge


PER CURIAM
       Tucker Kurtis Todd was convicted of grand theft by possession of stolen property, Idaho
Code $$ 18-2403(4); l8-2a07Q). The district court sentenced Todd to a unified seven-year
sentence with a two-year determinate   term. Todd filed an Idaho Criminal Rule 35 motion. which
the district court denied. Todd appeals.
       A motion for reduction of    sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the    court. State v. Knighton, 143 Idaho   3   1   8,   3I   9, I44 p .3d
23,24 (2006); state v. Allbee, 115 Idaho 845,946,77r P.2d 66,67 (ct. App. l9s9). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light                 of
new or additional information subsequently provided to the district court         in support of the
motion. State v. Huffman,144 Idaho 201,203,159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information.    Id. Because no new information      in support of Todd's
Rule 35 motion was presented, review     of the sentence by this Court is precluded. For     the

foregoing reasons, the district court's order denying Todd's Rule 35 motion is affirmed.




                                                2